Per Curiam,
One of the plaintiffs, Fianna B. Kauffman, was injured at a diagonal grade crossing of the defendant’s road, where there were four tracks. According to her testimony, and that of her witnesses, she stopped, looked and listened one hundred feet from the tracks, where there was a danger signal erected by the defendant. This was the usual place for stopping and from it she could see the tracks for the distance of sixteen hundred feet in the direction from which the train came. She continued to look and listen as she drove on the crossing and first saw the train when she was half way over the tracks and when it was eight hundred feet from her and running seventy-five miles an hour. The rear of her wagon was struck on. the last rail of the last track. The crossing was unguarded by gate or flagman, and no warning of the approach of the train, if given, was heard by her.
*229Since the train may have come into view after she was committed to the act of crossing, it could not be said by the court that she negligently went on in the presence of danger which she either saw or should have seen. The question of negligence was, therefore, for the jury.
The judgment is affirmed.